SYLLABUS

(This syllabus is not part of the opinion of the Court. It has been prepared by the Office of the Clerk for the
convenience of the reader. It has been neither reviewed nor approved by the Supreme Court. Please note that, in the
interest of brevity, portions of any opinion may not have been summarized.)

                            Morristown Associates v. Grant Oil Co. (A-38-13) (073248)

Argued October 6, 2014 -- Decided January 26, 2015

LaVECCHIA, J., writing for a unanimous Court.

         The issue in this appeal is whether the general six-year statute of limitations contained in N.J.S.A. 2A:14-1
applies to private claims for contribution made pursuant to the New Jersey Spill Compensation and Control Act
(Spill Act), N.J.S.A. 58:10-23.11f(a)(2)(a).

          In 1979, plaintiff, Morristown Associates, purchased commercial property located in Morristown, New
Jersey. The property contained a strip-mall-style shopping center known as Morristown Plaza. Among the tenants
of Morristown Plaza was Plaza Cleaners, a dry cleaning business owned at the time by Robert Herring (Herring).
Herring and his wife had entered into a lease with the property’s previous owner, Morris Center Associates, in 1976.
Due to construction, Herring was unable to occupy and operate Plaza Cleaners until approximately January 1, 1978.
At some point before moving in, Herring installed a steam boiler in a room at the rear of the leased space and an
underground storage tank (UST) for fuel to operate the boiler. In 1985, Herring sold Plaza Cleaners to defendants
Edward and Amy Hsi (collectively the Hsis). The Hsis owned the business until 1998 when it was sold to current
owner and third-party defendant, Byung Lee (Lee). In August 2003, a monitoring of a well installed near Plaza
Cleaner’s UST revealed fuel oil contamination. A subsequent investigation revealed that although the UST was
intact, the fill and vent pipes were “severely deteriorated, with large holes along a significant portion of their
lengths.” Plaintiff’s experts concluded that those holes had developed as early as 1988 and, since that time, oil had
been leaking from the pipes each time the tank was filled. Each of the named oil company defendants in this case
allegedly supplied fuel oil to Plaza Cleaners at various times between 1988 and 2003.

          Plaintiff took steps to remediate and clean up the contamination. On July 31, 2006, plaintiff filed an initial
three-count complaint naming as a defendant Grant Oil Company. Count one of the complaint asserted a claim
under the Spill Act, seeking contribution for costs related to the cleanup and removal of the fuel oil. Between
October 2007 and July 2009, plaintiff filed three amended complaints, adding as defendants the Hsis and other
heating oil companies. Lee and Multi Cleaners, Inc., doing business as Plaza Cleaners, were brought into the action
as third-party defendants. In response to a series of motions, the trial court granted summary judgment in favor of
defendants on various claims against them. In particular, the trial court held that the general six-year statute of
limitations for injury to real property, N.J.S.A. 2A:14-1, applied to private claims for contribution pursuant to the
Spill Act and, as such, claims against defendants for damage that had occurred more than six years before that
defendant was brought into the case were time-barred.

          On appeal, plaintiff argued, in part, that its claims were not untimely because the six-year statute of
limitations contained in N.J.S.A. 2A:14-1 does not apply to Spill Act contribution claims. The Appellate Division
rejected that argument and affirmed the trial court’s judgment in a published decision. 432 N.J. Super. 287 (App.
Div. 2013). In its reasoning, the appellate panel cited case law, including decisions from this Court, that had found
general statutes of limitations applicable when particular statutes did not set forth a specific limitation period.
Because of its holding on the statute of limitations issue, the panel determined that it need not address any other
issues raised by the parties.

         Plaintiff filed a petition for certification to this Court that focused on whether the general six-year statute of
limitations applied to contribution claims under the Spill Act. The Court granted certification. 216 N.J. 365 (2013).

HELD: The general six-year statute of limitations contained in N.J.S.A. 2A:14-1 does not apply to private claims
for contribution made pursuant to the New Jersey Spill Compensation and Control Act, N.J.S.A. 58:10-
23.11f(a)(2)(a).

                                                            1
1. As originally enacted, the Spill Act contemplated that most cleanup actions would be conducted by the
Department of Environmental Protection (DEP) using monies from the New Jersey Spill Compensation Fund (Spill
Fund) where needed. See L. 1976, c. 141, § 7. The Spill Act scheme made “[t]he fund . . . strictly liable, without
regard to fault, for all cleanup and removal costs and for all direct and indirect damages no matter by whom
sustained.” Id. § 8(a). In addition, the Spill Fund could recover damages up to certain limits subject only “to the
defenses enumerated in subsection [(d)] of this section.” Id. § 8(b). Owners and operators of major facilities or
vessels could only raise as defenses “[a]n act or omission caused solely by war, sabotage, governmental negligence,
God, or a third party or a combination thereof.” Id. § 8(d). “Any other person” could raise “any defense authorized
by common or statutory law.” Ibid. In 1979, the Spill Act was revised. Subsection (d) was revised to provide that
“[a]n act or omission caused solely by war, sabotage, or God, or a combination thereof, shall be the only defenses
which may be raised by any owner or operator of a major facility or vessel responsible for a discharge in any action
arising under the provisions of this act.” L. 1979, c. 346, § 5(d). In 1991, subsection (c) of the liability section was
amended to read, in relevant part: “Any person who has discharged a hazardous substance, or is in any way
responsible for any hazardous substance, shall be strictly liable, jointly and severally, without regard to fault, for all
cleanup and removal costs no matter by whom incurred.” L. 1991, c. 85, § 4 (emphasis added). (pp. 19-24)

2. Based on the Spill Act’s development of joint and several strict liability, any responsible party, even if only
partially responsible, can be required to pay the entire cost of a cleanup. As a result, remediation actions are now
often undertaken by private parties acting through an agreement with DEP. The Legislature amended the Spill Act
in 1991 expressly to “allow[] those parties who enter into an agreement with [DEP] to remove a hazardous discharge
to seek contribution from those responsible parties who have not entered into such an agreement.” Assemb. 3659
(Sponsor’s Statement), 204th Leg. (1991). The contribution provision of the Spill Act cross references N.J.S.A.
58:10-23.11g(c) (“Any person who has discharged a hazardous substance, or is in any way responsible for any
hazardous substance, shall be strictly liable, jointly and severally, without regard to fault, for all cleanup and
removal costs.”) and N.J.S.A. 58:10-23.11g(d) (“An act or omission caused solely by war, sabotage, or God, or a
combination thereof, shall be the only defenses which may be raised by any owner or operator of a major facility or
vessel responsible for a discharge.”). (pp. 25-27)

3. The Spill Act provides a right of contribution for “dischargers or persons [who] clean[] up and remove[] a
discharge of a hazardous substance” against “all other dischargers and persons in any way responsible for a
discharged hazardous substance or other persons who are liable for the cost of the cleanup and removal.” N.J.S.A.
58:10-23.11f(a)(2)(a). Neither this provision, nor any other provision in the Spill Act, sets forth a statute of
limitations applicable to such contribution actions or states that a statute of limitations is not applicable. However,
while the contribution provision does not explicitly state that no statute of limitations applies, it does state that “[a]
contribution defendant shall have only the defenses to liability available to parties pursuant to [N.J.S.A.
58:10-23.11g(d)].” N.J.S.A. 58:10-23.11f(a)(2)(a) (emphasis added). The Spill Act’s incorporation of the defenses
enumerated in N.J.S.A. 58:10-23.11g(d) limits defendants to the following defenses: “an act or omission caused
solely by war, sabotage, or God, or a combination thereof.” The Spill Act enumerates the only defenses specified as
available to contribution defendants and a statute of limitations defense is not included. The Legislature could not
have intended to permit its imposition of contribution liability on culpable dischargers to be frustrated by the
imposition of a general and prior enacted, but unreferenced, statute of limitations. By giving effect to the words of
the Legislature, the Court does not unsettle a decades-long understanding in this State that no limitations period
restricts contribution claims against responsible parties. (pp. 27-34)

        The judgment of the Appellate Division is REVERSED and the matter REMANDED for consideration of
the unaddressed issues raised on appeal.

     CHIEF JUSTICE RABNER; JUSTICES ALBIN, PATTERSON, FERNANDEZ-VINA, and
SOLOMON; and JUDGE CUFF (temporarily assigned) join in JUSTICE LaVECCHIA’s opinion.




                                                            2
                                    SUPREME COURT OF NEW JERSEY
                                      A-38 September Term 2013
                                               073248

MORRISTOWN ASSOCIATES,

    Plaintiff-Appellant,

         v.

GRANT OIL COMPANY, ABLE
ENERGY, PARSIPPANY FUEL OIL,
EDWARD HSI and AMY HSI and
SPARTAN OIL COMPANY,

    Defendants-Respondents,

         and

PETRO INC., JOHNSON OIL
COMPANY, MEENAN OIL COMPANY
d/b/a REGIONAL OIL COMPANY,

    Defendants-Respondents,

         and

GRANT OIL COMPANY, ABLE
ENERGY, INC., PARSIPPANY FUEL
OIL CO., and PETRO INC.,

    Defendants/Third Party
    Plaintiffs,

         v.

BYUNG LEE and MULTI CLEANERS,
INC., d/b/a PLAZA CLEANERS,
EDWARD HSI and AMY HSI,
JOHNSON OIL COMPANY, MEENAN
OIL COMPANY d/b/a REGION OIL
as successor in interest to
Johnson Oil Company and
SPARTAN OIL COMPANY,

    Third-Party Defendants.

                                1
Argued October 6, 2014 – Decided January 26, 2015

On certification to the Superior Court,
Appellate Division, whose opinion is
reported at 432 N.J. Super. 287 (2013).

Steven T. Singer argued the cause for
appellant.

David W. Field argued the cause for
respondents Edward and Amy Hsi (Lowenstein
Sandler, attorneys).

Kristin V. Hayes argued the cause for
respondent Spartan Oil Company (Wiley
Malehorn Sirota & Raynes, attorneys; Ms.
Hayes and Carolyn C. Duff, on the briefs).

Joseph M. Gaul, Jr., argued the cause for
respondents Petro, Inc., Johnson Oil
Company, and Meenan Oil Company, d/b/a
Region Oil Company (Gaul, Baratta & Rosello,
attorneys; Mr. Gaul, Lawrence F. Rosello,
and Jay T. Weatherston, on the briefs).

Edward Lloyd argued the cause for amici
curiae Ironbound Community Corporation, The
Association of New Jersey Environmental
Commissions, NY/NJ Baykeeper, Environment
New Jersey, The Delaware Riverkeeper Network
and The New Jersey Work Environment Council
(Morningside Heights Legal Services,
attorneys; Susan J. Kraham, on the brief).

A. Paul Stofa, Deputy Attorney General,
argued the cause for amicus curiae New
Jersey Department of Environmental
Protection (John J. Hoffman, Acting Attorney
General of New Jersey, attorney; Melissa H.
Raksa, Assistant Attorney General, of
counsel; Mark S. Heinzelmann, Deputy
Attorney General, on the brief).




                      2
         Craig S. Provorny argued the cause for
         amicus curiae New Jersey State Bar
         Association (Paris P. Eliades, President,
         attorney; Ralph J. Lamparello, of counsel;
         Mr. Provorny and Laurie J. Sands, on the
         brief).

         Janine G. Bauer submitted a brief on behalf
         of amici curiae Richard Catena, Richard
         Catena Auto Wholesalers, Inc., A&S Russo
         Real Estate, LLC, Tiffany’s Bodily Divine
         Salon, and Spa, Inc. (Szaferman, Lakind,
         Blumstein & Blader, attorneys).

         Stuart J. Lieberman submitted a brief on
         behalf of amicus curiae Passaic River
         Coalition (Lieberman & Blecher, attorneys;
         Mr. Lieberman, Michael G. Sinkevich, and
         Shawn M. LaTourette, on the brief).

         Edward W. Purcell, Associate Counsel,
         submitted a brief on behalf of amici
         curiae New Jersey State League of
         Municipalities and New Jersey Institute
         of Local Government Attorneys
         (William J. Kearns, Jr., General Counsel,
         attorney).

    JUSTICE LaVECCHIA delivered the opinion of the Court.

    We granted certification in this matter to determine

whether the general six-year statute of limitations contained in

N.J.S.A. 2A:14-1 applies to private claims for contribution made

pursuant to the New Jersey Spill Compensation and Control Act

(Spill Act), N.J.S.A. 58:10-23.11f(a)(2)(a).   Based on the plain

language of the Spill Act, reinforced by its legislative

history, we hold that N.J.S.A. 2A:14-1’s six-year statute of

limitations is not applicable to Spill Act contribution claims.

We therefore reject the contrary determination of the Appellate

                                3
Division and reverse and remand this matter to the Appellate

Division for its consideration of other issues raised on appeal

that were unaddressed.

                                 I.

                                 A.

    When enacted in 1976, L. 1976, c. 141, the Spill Act

constituted “a pioneering effort by government to provide monies

for a swift and sure response to environmental contamination.”

Marsh v. N.J. Dep’t of Envtl. Prot., 152 N.J. 137, 144 (1997).

Passed initially as a response to concerns about the potential

for off-shore oil spills, the Spill Act soon was amended to

address a wider range of toxic pollution concerns.     See

generally Buonviaggio v. Hillsborough Twp. Comm., 122 N.J. 5, 7,

9-10 (1991) (discussing amendments to Spill Act adopted through

enactment of L. 1979, c. 346).   Importantly, the Spill Act now

“prohibits the discharge of hazardous substances,” “provides for

the cleanup of that discharge,” and imposes joint and several

liability on the responsible parties.     See Magic Petroleum Corp.

v. Exxon Mobil Corp., 218 N.J. 390, 401-02 (2014) (internal

quotation marks omitted).   As of 1991, the Spill Act also

permits those who clean up a contaminated site to seek

contribution from other liable parties.     N.J.S.A. 58:10-

23.11f(a)(2)(a); L. 1991, c. 372.     This case concerns the

application of a statute of limitations to that contribution

                                 4
provision.   The provision on which we are focused provides:

          Whenever one or more dischargers or persons
          cleans up and removes a discharge of a
          hazardous substance, those dischargers and
          persons shall have a right of contribution
          against all other dischargers and persons in
          any way responsible for a discharged hazardous
          substance or other persons who are liable for
          the cost of the cleanup and removal of that
          discharge of a hazardous substance.      In an
          action for contribution, the contribution
          plaintiffs need prove only that a discharge
          occurred for which the contribution defendant
          or defendants are liable pursuant to [N.J.S.A.
          58:10-23.11g(c)],    and    the   contribution
          defendant shall have only the defenses to
          liability available to parties pursuant to
          [N.J.S.A. 58:10-23.11g(d)].      In resolving
          contribution claims, a court may allocate the
          costs of cleanup and removal among liable
          parties using such equitable factors as the
          court determines are appropriate.

          [N.J.S.A. 58:10-23.11f(a)(2)(a) (emphasis
          added).]

The incorporated section, N.J.S.A. 58:10-23.11g(d), does not

contain a statute of limitations defense.   To provide background

to the present question of statutory interpretation, a brief

summary of the three decades of history to this case follows.

                                B.

    In 1979, plaintiff, Morristown Associates, purchased

commercial property located at 30 Lafayette Avenue in

Morristown, New Jersey.   The property contained a strip-mall-

style shopping center known as Morristown Plaza.   Among the

tenants of Morristown Plaza was Plaza Cleaners, a dry cleaning



                                 5
business owned at the time by Robert Herring (Herring).     Herring

and his wife had entered into a lease with the property’s

previous owner, Morris Center Associates, in 1976.   Due to

construction, Herring was unable to occupy and operate Plaza

Cleaners until approximately January 1, 1978.   At some point

before the move-in date, Herring installed a steam boiler in a

room at the rear of the leased space and an underground storage

tank (UST) beneath the concrete floor of that room; the UST held

fuel oil needed to operate the boiler.   The boiler and UST were

installed to generate the heat and steam required for the dry

cleaning process.   Fill and vent lines for the UST protruded

through an exterior wall of the building into an alleyway.

    In 1985, Herring sold Plaza Cleaners to defendants Edward

and Amy Hsi (collectively the Hsis).   The Hsis owned the

business until 1998 when it was sold to current owner and third-

party defendant, Byung Lee (Lee).    The original boiler remained

in operation from the time the business opened in 1978 until

approximately November 2003; Lee later replaced it with a

natural-gas-fired boiler.

    In 1993, as part of a proposed refinancing, plaintiff hired

Giorgio Engineering, P.C., to perform an environmental audit of

the Morristown Plaza property.   Giorgio Engineering incorrectly

reported that there were no USTs on the site.   In 1999, an UST

that served a ShopRite grocery store in Morristown Plaza leaked.

                                 6
It was removed under the supervision of Morristown Plaza’s then

property manager, Ekstein Asset Management.1    Although Ekstein

Asset Management and the Department of Environmental Protection

(DEP) entered into a memorandum of agreement in respect of that

incident, Ekstein Asset Management failed to comply with DEP’s

remedial process; notwithstanding, DEP terminated the memorandum

of agreement on November 1, 2000.

     Importantly, in August 2003, a monitoring of a well

installed near Plaza Cleaners’s UST revealed fuel oil

contamination.   Plaintiff was informed that the UST used by

Plaza Cleaners might be the source.     A subsequent investigation

revealed that although the UST was intact, the fill and vent

pipes were “severely deteriorated, with large holes along a

significant portion of their lengths.”    Plaintiff’s experts

concluded that those holes had developed as early as 1988 and,

since that time, oil had been leaking from the pipes each time

the tank was filled.     Each of the named oil company defendants

allegedly supplied fuel oil to Plaza Cleaners at various times

between 1988 and 2003.    Those companies delivered varying

quantities of oil on a more or less monthly basis, filling the




1 Prior to 1995, the property was managed by Fidelity Management.
Ekstein Asset Management took over the role until 2002 when it
was returned to Fidelity Management.
                                  7
UST from tanker trucks by means of the fill pipe located in the

alley wall.

     Plaintiff took steps to remediate and clean up the

contamination and pursued a contribution claim against other

allegedly responsible parties.   In its action, plaintiff

contends that, before 2003, it was unaware that any UST existed

on the property.

                                 C.

     On July 31, 2006, plaintiff filed an initial three-count

complaint naming as a defendant Grant Oil Company (Grant Oil).

Count one of the complaint asserted a claim under the Spill Act,

N.J.S.A. 58:10-23.11 to -23.11z, seeking contribution for costs

related to the cleanup and removal of the fuel oil.

     Between October 2007 and July 2009, plaintiff filed three

amended complaints, adding as defendants the Hsis and other

heating oil companies -- Able Energy, Parsippany Fuel Oil

Company (Parsippany Fuel), Petro Incorporated (Petro), Johnson

Oil Company (Johnson Oil), Meenan Oil Company (Meenan Oil) doing

business as Region Oil Company (Region Oil) as successor in

interest to Johnson Oil, and Spartan Oil Company (Spartan Oil).2

The heating oil companies filed answers, third-party complaints,




2 Prior to December 15, 1993, Region Oil was owned and operated
by Spartan Oil. Spartan Oil sold the assets of Region Oil to
Meenan Oil on that date.
                                 8
cross-claims, and counter-claims.   Lee and Multi Cleaners, Inc.,

doing business as Plaza Cleaners, were brought into the action

as third-party defendants.

     Meanwhile, the parties engaged in extensive discovery.      In

response to a series of motions, the trial court entered orders

barring proposed testimony by Robert Walters, plaintiff’s oil

delivery expert, and granting summary judgment in favor of

defendants on various claims against them.   In particular, in

respect of the summary judgment motions, the trial court held

that the general six-year statute of limitations for injury to

real property, N.J.S.A. 2A:14-1, applied to private claims for

contribution pursuant to the Spill Act and, as such, claims

against defendants for damage that had occurred more than six

years before that defendant was brought into the case were time-

barred.   Further, after conducting a hearing pursuant to Lopez

v. Swyer, 62 N.J. 267 (1973),3 the trial court held that

plaintiff did not get the benefit of the Lopez discovery rule

because plaintiff should have discovered its claims when the

other leaking UST was found in 1999 on the ShopRite property.




3 At a Lopez hearing, a plaintiff whose claims are otherwise
subject to a statute of limitations may seek application of the
discovery rule, which prevents application of the statutory bar
if “a reasonable person in her circumstances would not have been
aware within the prescribed statutory period that she was
injured through the fault of another.” Kendall v. Hoffman-La
Roche, Inc., 209 N.J. 173, 194 (2012).
                                9
Accordingly, the court granted motions for summary judgment by

Spartan Oil, Petro, Johnson Oil, Meenan Oil doing business as

Region Oil, and the Hsis on statute of limitations grounds.

Able Energy’s motion for summary judgment was granted in part

and denied in part; the claims for damages based on deliveries

occurring in 2001 and 2002 were allowed to proceed.    Grant Oil’s

and Parsippany Fuel’s motions for summary judgment were denied.

    Following stipulations by the parties and the trial court’s

dismissal of the remaining claims, the trial court’s orders

became appealable as of right.   See R. 2:2-3(a).    On appeal to

the Appellate Division, plaintiff raised four alleged trial

court errors, one of which is relevant to this appeal.

Plaintiff contended that its claims were not untimely because

the six-year statute of limitations contained in N.J.S.A. 2A:14-

1 does not apply to Spill Act contribution claims.    The

Appellate Division rejected that argument and affirmed the trial

court’s judgment in a published decision.

    In doing so, the panel acknowledged Pitney Bowes, Inc. v.

Baker Industries, Inc., 277 N.J. Super. 484 (App. Div. 1994), in

which the Appellate Division held that N.J.S.A. 2A:14-1.1’s ten-

year statute of repose did not apply to bar a contribution

action under the Spill Act, and that that reasoning had been

applied in a 1999 unpublished decision to find a statute of

limitations defense inapplicable to Spill Act contribution

                                 10
claims.   However, the panel found that Pitney Bowes was not

controlling, distinguishing statutes of repose from statutes of

limitations.   In its reasoning, the panel cited case law,

including decisions from this Court, that had found general

statutes of limitations applicable when particular statutes did

not set forth a specific limitation period.   The panel also

noted that decisions of the United States District Court for the

District of New Jersey had held that N.J.S.A. 2A:14-1’s six-year

statute of limitations was applicable to Spill Act claims, and

it observed that applying a statute of limitations to the Spill

Act would be consistent with the approach taken in claims

brought under the federal Comprehensive Environmental Response,

Compensation, and Liability Act (CERCLA), 42 U.S.C.A. §§ 9601-

9675.

     Accordingly, the panel affirmed the trial court’s

application of the discovery rule based on the facts developed

at the Lopez hearing.   Because of its holding on the statute of

limitations issue, the panel determined that it need not address

any other issues raised by the parties.

     Plaintiff filed a petition for certification to this Court

that focused on whether the general six-year statute of

limitations applied to contribution claims under the Spill Act.

We granted certification.   216 N.J. 365 (2013).   We also granted

amicus curiae status to the Innocent Landowners Group (Innocent

                                11
Landowners); Ironbound Community Corporation, The Association of

New Jersey Environmental Commissions, NY/NJ Baykeeper,

Environment New Jersey, The Delaware Riverkeeper Network, and

The New Jersey Work Environment Council (collectively

Environmental Amici); New Jersey Department of Environmental

Protection (DEP); New Jersey State Bar Association (NJSBA); New

Jersey State League of Municipalities and New Jersey Institute

of Local Government Attorneys (collectively Municipal Amici);

and Passaic River Coalition (PRC).

                               II.

                                A.

    Plaintiff argues that the Appellate Division erred in

holding that N.J.S.A. 2A:14-1’s six-year statute of limitations

applies to Spill Act claims.   Plaintiff points out that the

Spill Act itself contains no statute of limitations on filing

contribution claims and maintains that there is no “hard and

fast rule” requiring the application of a statute of limitations

when a statute is silent.   Plaintiff contends that arguments to

the contrary are based on a mistaken interpretation of Montells

v. Haynes, 133 N.J. 282 (1993), in which this Court concluded

that a general statute of limitations should apply to Law

Against Discrimination (LAD) claims where the LAD was silent on

the subject.

    Plaintiff emphasizes that the section giving rise to a

                                12
contribution claim, N.J.S.A. 58:10-23.11f(a)(2)(a), expressly

provides that the only defenses available to a defendant in a

contribution action are those prescribed in N.J.S.A 58:10-

23.11g(d).   That cross-referenced section does not include a

statute of limitations defense.

    Plaintiff also notes that the Legislature failed to include

a statute of limitations when it amended the Spill Act in 1991

to permit contribution claims, contrasting that omission with

the Legislature’s explicit inclusion of a statute of limitations

elsewhere in the Spill Act.   Specifically, plaintiff points to

N.J.S.A. 58:10-23.11k, which mandates that claims with the New

Jersey Spill Compensation Fund (Spill Fund) be made within one

year of the discovery of damage.       According to plaintiff, that

specific inclusion of a statute of limitations evidences a

legislative intent to encourage the voluntary remediation of

contaminated sites and the filing of contribution actions.

    Plaintiff also asserts that the Appellate Division’s

decision conflicts with an earlier, but well-known, unpublished

Appellate Division decision that found N.J.S.A. 2A:14-1’s

statute of limitations was inapplicable to the Spill Act, an

approach adopted in Pitney Bowes, supra.       277 N.J. Super. at

489-90 (holding statute of repose would not bar Spill Act

claim).   Plaintiff argues that the Legislature’s failure to add

a statute of limitations defense to the statute, despite

                                  13
amending it multiple times after those decisions, should be

understood as legislative agreement with those decisions.

    From a policy perspective, plaintiff argues that imposing a

six-year statute of limitations would not encourage the speedy

remediation of contribution claims because environmental

remediation efforts can take long periods of time.

Additionally, plaintiff argues that the Spill Act has been

consistently given an expansive interpretation in order to

effectuate its purposes, and points to N.J.S.A. 58:10-23.11x,

which provides that the Spill Act “shall be liberally

construed.”

                                B.

    All defendants argue that the Appellate Division correctly

held that a six-year statute of limitations applies to

plaintiff’s Spill Act claims.   The arguments are largely

consistent with one another and, accordingly, defendants’

arguments are summarized generally below.

    Relying on an argument premised on Montells, supra,

defendants argue that, in the absence of an explicit statute of

limitations, the court should apply the limitations period for

actions seeking comparable relief at common law, focusing on the

nature of the injury, not the legal theory of the individual

claim.   Because the injury to plaintiff is damage to real

property, defendants assert that N.J.S.A. 2A:14-1 governs.

                                14
Defendants highlight the language of N.J.S.A. 2A:14-1 that

states that it should be applied in “[e]very action at law” for

injury to real property.   Presumably, defendants argue, the

Legislature was aware of this general statute of limitations

when it enacted the Spill Act.   Thus, the Legislature’s failure

to expressly prohibit a statute of limitations supports the

application of the limit established in N.J.S.A. 2A:14-1.      As

additional support, defendants cite a number of federal court

decisions for the District of New Jersey that apply New Jersey

law and conclude that the general six-year statute of

limitations applies to Spill Act claims.

    Defendants argue that plaintiff misreads N.J.S.A. 58:10-

23.11g(d)’s limitation of available defenses.   Defendants

contend that plaintiff takes out of context the phrase that

identifies defenses, namely the language that reads, “an act

. . . caused solely by war, sabotage, or God . . . shall be the

only defenses which may be raised.”   Defendants note that the

section later references owners or operators of major facilities

or vessels and argue that the provision serves to limit defenses

available to defendants that meet that criteria.   Defendants

further argue that the Spill Act’s list of available defenses

should not be read to exclude all other defenses because a

defendant presumably maintains other unlisted, procedural

defenses.

                                 15
     Defendants assert that plaintiff’s reliance on Pitney Bowes

and related non-precedential case law is misplaced.     Defendants

highlight that Pitney Bowes dealt with a statute of repose, not

a statute of limitations.

     Finally, as a matter of policy, defendants argue that

imposing a limit will encourage prompt investigation of

contamination claims and seeking of contribution from

potentially responsible parties.    Defendants further submit that

responsible parties are more likely to be held accountable if a

statute of limitations is imposed because, as time passes,

businesses may disappear or go bankrupt.

                               C.

     Six groups of organizations and individuals were granted

leave to appear as amici in this case.     With the exception of

the NJSBA,4 each of the amici argues that the Appellate Division

incorrectly held that a six-year statute of limitations applies

to Spill Act contribution claims.    The amici largely echo

plaintiff’s argument and offer further support for concluding




4 While the NJSBA notes that “practitioners have long understood
that New Jersey courts will not apply a statute of limitations
to a claim for contribution under the Spill Act,” it proceeds
with its argument assuming the Court holds otherwise. NJSBA
principally argues that any decision applying a statute of
limitations should have prospective effect, and that the statute
of limitations should not begin to run at the time of discovery.
Because we find the statute of limitations inapplicable, we do
not address those arguments.
                               16
that no statute of limitations applies to Spill Act claims.      To

the extent that the amici provide practical insight into the

implications of imposing a statute of limitations on Spill Act

contribution claims, we summarize their comments below.

    Innocent Landowners outlines the steps taken during the

remedial investigation phase of a site contamination,

emphasizing the length of time the process may take.    As such,

Innocent Landowners argues that a filing limit will not

accelerate remedial investigation.   Innocent Landowners asserts

that a six-year statute of limitations would subject innocent

owners of contaminated property to de facto liability for

cleanup costs and, correspondingly, permit dischargers of

hazardous material to avoid liability.   Finally, Innocent

Landowners asserts that imposing a six-year limit will interpose

tremendous turmoil into Spill Act contribution claims already

filed in the trial courts.

    DEP argues that applying a statute of limitations to Spill

Act contribution claims frustrates its ability to achieve the

Spill Act’s purposes.   Estimating that seventy-two percent of

the sites currently in the Site Remediation Program are being

remediated by private entities, DEP notes that the viability of

private contribution actions is critical to remediation efforts.

Moreover, DEP asserts that applying a statute of limitations

impedes the ability to collect from those actually responsible,

                                17
undermining the legislative purpose of the Spill Act.    DEP also

contends that the Appellate Division’s opinion frustrates its

ability to enforce the Spill Act by raising uncertainty as to

what other defenses not explicitly provided by the statute may

be added by the courts.

    Municipal Amici advise that the Spill Act is an important

tool used by New Jersey municipalities to obtain funds for

remediating contaminated properties.    They assert that if the

ability to bring contribution actions is limited, local

taxpayers will bear a greater burden in the cleanup of polluted

sites.   Municipal Amici also draw attention to the Industrial

Site Recovery Act (ISRA), N.J.S.A. 13:1K-6 to -13.1, which

provides that when a municipality cleans up a contaminated

property acquired through foreclosure on a tax sale, “all

expenditures incurred in the remediation shall be a debt of the

immediate past owner or operator of the industrial

establishment.”   N.J.S.A. 13:1K-9.3.   ISRA contains no statute

of limitations.   Noting that ISRA was passed the same year that

the contribution provision was added to the Spill Act, Municipal

Amici argue that it would be illogical for a municipality to be

able to recover without a time limitation under ISRA, if a

property was acquired through foreclosure pertaining to a

certificate of tax sale, but not under the Spill Act, when a

property was acquired through purchase or eminent domain.

                                18
    Highlighting the volume of “Known Contaminated Sites”

requiring remediation in New Jersey, Environmental Amici echo

the argument that imposing a statute of limitations would

undermine the Spill Act’s purpose by limiting the ability of the

party conducting a cleanup to seek contribution from those

responsible for the pollution.    Environmental Amici express

concern about the impact that the Appellate Division’s judgment,

if affirmed, would have on the State’s “ability to ensure that

its citizens can drink clean water, take their children to

chemical-free playgrounds and build their homes on

uncontaminated land.”

    PRC argues that applying a statute of limitations to Spill

Act claims will result in unnecessary litigation and will have a

“chilling effect” on cooperation between potentially responsible

parties.   Such an effect, PRC asserts, would be a waste of

judicial resources and would shift party resources away from the

investigation and cleanup activities the Spill Act is designed

to promote.

                                III.

                                 A.

    To provide context to our construction of the contribution

provision, we begin with the Spill Act’s basic liability

structure.    As originally enacted, the Spill Act scheme

contemplated that most cleanup actions would be conducted by DEP

                                 19
using monies from the Spill Fund where needed.     See L. 1976,

c. 141, § 7 (“Whenever any hazardous substance is discharged,

[DEP] shall act to remove or arrange for the removal of such

discharge, unless it determines such removal will be done

properly and expeditiously by the owner or operator of the major

facility or any other source from which the discharge occurs.”).

In addition, the original version of the Spill Act focused

primarily on the claims for damages that could be brought

against the Spill Fund and on the liability of dischargers for

costs incurred by DEP.    See id. §§ 12-15 (describing procedures

associated with claims for damages against Spill Fund); id.

§ 3(d) (“‘Cleanup and removal costs’ means all costs associated

with a discharge incurred by the State or its political

subdivisions or their agents or any person with written approval

from [DEP] . . . .”).

       The Spill Act created the Spill Fund “to finance the

prevention and cleanup of oil spills and hazardous-waste

discharges and to compensate . . . people damaged by such

discharges.”   Buonviaggio, supra, 122 N.J. at 8; see L. 1976, c.

141.    The Spill Act scheme made “[t]he fund . . . strictly

liable, without regard to fault, for all cleanup and removal

costs and for all direct and indirect damages no matter by whom

sustained.”    L. 1976, c. 141, § 8(a).   Cleanup and removal costs

were originally defined as

                                 20
           all costs associated with a discharge incurred
           by the State or its political subdivisions or
           their agents or any person with written
           approval from [DEP] in the (1) removal or
           attempted removal of hazardous substances or,
           (2) taking of reasonable measures to prevent
           or mitigate damages to the public health,
           safety, or welfare.

           [Id. § 3(d).]

Damages were defined more broadly as including the cost to

repair or replace damaged personal or real property, any lost

income or loss of earning capacity due to property damage, any

reduction in property value, the cost of restoring or replacing

natural resources (if possible), the loss of tax revenue by

State or local government, and the interest on loans obtained to

ameliorate damage pending payment of the claim.    Id. § 8(a)(1)-

(5).

       As initially established, under the liability section of

the Spill Act, the Spill Fund could recover damages up to

certain limits “without regard to fault” against owners and

operators of major facilities or vessels, subject only “to the

defenses enumerated in subsection [(d)] of this section.”     Id. §

8(b).    If the discharge was the result of “gross negligence,”

“willful misconduct,” or “a gross or willful violation of

applicable safety, construction or operating standards or

regulations,” the owner or operator would “be liable [to the

fund] for the full amount of such damages.”    Ibid.



                                 21
     The Spill Act further provided that “[d]amages which may be

recovered from, or by, any other person shall be limited to

those authorized by common or statutory law.”     Ibid.    However,

in contrast to that limitation on the recovery of damages, the

Spill Act provided that “[a]ny person who has discharged a

hazardous substance shall be strictly liable, without regard to

fault, for all cleanup and removal costs.”     Id. § 8(c) (emphasis

added).   Available defenses were limited.   Owners and operators

of major facilities or vessels could only raise as defenses

“[a]n act or omission caused solely by war, sabotage,

governmental negligence, God, or a third party or a combination

thereof.”    Id. § 8(d).   “Any other person” could raise “any

defense authorized by common or statutory law.”    Ibid.

     In 1979, subsection (b) of the Spill Act’s liability

section was revised to provide that, if a discharge was the

result of gross negligence or willful misconduct, or a gross or

willful violation, “the owner or operator shall be liable,

jointly and severally, for the full amount of such damages.”      L.

1979, c. 346, § 5(b) (emphasis added).    Subsection (c) was

revised to broaden the class of persons who could be held liable

and to clarify that the liability was joint and several.       Id. §

5(c).   And, subsection (d) was revised to provide that

            [a]n act or omission caused solely by war,
            sabotage, or God, or a combination thereof,
            shall be the only defenses which may be raised

                                  22
         by any owner or operator of a major facility
         or vessel responsible for a discharge in any
         action arising under the provisions of this
         act.

         [Id. § 5(d).]

    The sentence in subsection (d) specifying that common law

and statutory defenses are available to other persons was

deleted in the 1979 amendments, although the reference to a

similar limitation on the recovery of damages from such persons

in subsection (b) was left untouched.    The Sponsor’s Statement

to the bill described those amendments as follows:

         This section would be amended to specifically
         provide for joint and several liability of
         dischargers for cleanup and removal costs and
         for   damages   from  spills   of   hazardous
         substances.    This section also has been
         amended to remove the defenses to strict
         liability which exists under the present law.

         [Assemb. 3542 (Sponsor’s Statement), 198th
         Leg. (1979).]

    Further, in 1991, subsection (c) of the liability section

was amended to read, in relevant part:    “Any person who has

discharged a hazardous substance, or is in any way responsible

for any hazardous substance, shall be strictly liable, jointly

and severally, without regard to fault, for all cleanup and

removal costs no matter by whom incurred.”    L. 1991, c. 85, § 4

(emphasis added).   None of the statements accompanying the bill

discussed that particular amendment.

    Thus, following those amendments, and at all times relevant


                                23
to this action, the liability section of the Spill Act has

provided, in relevant part, as follows:

         a. The fund shall be strictly liable, without
         regard to fault, for all cleanup and removal
         costs and for all direct and indirect damages
         no matter by whom sustained . . . .

         b. The damages which may be recovered by the
         fund, without regard to fault, subject to the
         defenses enumerated in subsection d. of this
         section against the owner or operator of a
         major facility or vessel, shall not exceed
         $50,000,000.00 for each major facility or
         $1,200 per gross ton for each vessel, except
         that such maximum limitation shall not apply
         and the owner or operator shall be liable,
         jointly and severally, for the full amount of
         such damages if it can be shown that such
         discharge was the result of (1) gross
         negligence or willful misconduct, within the
         knowledge and privity of the owner, operator
         or person in charge, or (2) a gross or willful
         violation of applicable safety, construction
         or   operating   standards   or   regulations.
         Damages which may be recovered from, or by,
         any other person shall be limited to those
         authorized by common or statutory law.

         c. (1) . . . [A]ny person who has discharged
         a hazardous substance, or is in any way
         responsible for any hazardous substance, shall
         be strictly liable, jointly and severally,
         without regard to fault, for all cleanup and
         removal costs no matter by whom incurred. . . .

         d. (1) In addition to those defenses provided
         in this subsection [for persons who purchased
         property after 1993 without knowledge of or
         responsibility for a prior discharge], an act
         or omission caused solely by war, sabotage, or
         God, or a combination thereof, shall be the
         only defenses which may be raised by any owner
         or operator of a major facility or vessel
         responsible for a discharge in any action
         arising under the provisions of this act.


                               24
          [N.J.S.A. 58:10-23.11g.]

                                B.

     As noted, when originally enacted, the Spill Act’s scheme

contemplated that most cleanup actions would be conducted by

DEP, using monies from the Spill Fund where needed.   See L.

1976, c. 141, § 7 (“Whenever [DEP] acts to remove a discharge or

contracts to secure prospective removal services, it is

authorized to draw upon the money available in the fund.”).

However, based on the Spill Act’s development of joint and

several strict liability, any responsible party, even if only

partially responsible, can be required to pay the entire cost of

the cleanup.   Magic Petroleum Corp., supra, 218 N.J. at 402.    As

a result, and as the parties in this matter underscore,

remediation actions are now often undertaken by private parties

acting through an agreement with DEP.5   The prevalence of private

party actions by remediating parties, which include demands for

contribution by other responsible parties not subject to an

agreement with the DEP, revealed to policy makers an ambiguity

in the Spill Act.   The Legislature recognized that, “[i]n the

normal course of tort law, this person would have a right of




5 In 2009, the Legislature amended existing legislation governing
remediation procedures, L. 2009, c. 60, to require remediation
to proceed under the supervision of a licensed site remediation
professional, without prior approval from DEP. N.J.S.A. 58:10B-
1.3(a), (b).
                                25
contribution, the right to collect money from others jointly

responsible for the costs.”   Assemb. 3659 (Sponsor’s Statement),

204th Leg. (1991).    However, the Spill Act had not set forth a

contribution right.   See ibid.   Accordingly, the Legislature

amended the Spill Act in 1991 expressly to “allow[] those

parties who enter into an agreement with [DEP] to remove a

hazardous discharge to seek contribution from those responsible

parties who have not entered into such an agreement.”     Ibid.

The contribution provision of the Spill Act, which has not been

significantly modified since its enactment, currently provides

as follows:

         Whenever one or more dischargers or persons
         cleans up and removes a discharge of a
         hazardous substance, those dischargers and
         persons shall have a right of contribution
         against all other dischargers and persons in
         any way responsible for a discharged hazardous
         substance or other persons who are liable for
         the cost of the cleanup and removal of that
         discharge of a hazardous substance.      In an
         action for contribution, the contribution
         plaintiffs need prove only that a discharge
         occurred for which the contribution defendant
         or defendants are liable pursuant to [N.J.S.A.
         58:10-23.11g(c)],    and   the    contribution
         defendant shall have only the defenses to
         liability available to parties pursuant to
         [N.J.S.A. 58:10-23.11g(d)].      In resolving
         contribution claims, a court may allocate the
         costs of cleanup and removal among liable
         parties using such equitable factors as the
         court determines are appropriate.

         [N.J.S.A. 58:10-23.11f(a)(2)(a); see also
         L. 1991, c. 372, § 1 (enacting contribution
         provision).]

                                  26
     N.J.S.A. 58:10-23.11g(c), which is cross-referenced in this

contribution provision, provides that “any person who has

discharged a hazardous substance, or is in any way responsible

for any hazardous substance, shall be strictly liable, jointly

and severally, without regard to fault, for all cleanup and

removal costs,” while N.J.S.A. 58:10-23.11g(d), which is also

cross-referenced, provides that “an act or omission caused

solely by war, sabotage, or God, or a combination thereof, shall

be the only defenses which may be raised by any owner or

operator of a major facility or vessel responsible for a

discharge.”6

                              IV.

     Our task in this appeal involves construction of the Spill

Act; specifically, whether a statute of limitations should apply

to contribution claims authorized by the Spill Act.   When

construing a statutory provision, a court’s role is to discern

and give effect to the Legislature’s intent.   DiProspero v.

Penn, 183 N.J. 477, 492 (2005).    To do so, we focus on the plain

language of the statute because it is “the best indicator” of

the Legislature’s intent.   In re Plan for the Abolition of the




6 For completeness we note that in 1993, after the contribution
provision was enacted, the Legislature added subsection (d)(2),
creating a specific new defense for innocent subsequent
purchasers of property. N.J.S.A. 58:10-23.11g(d)(2); L. 1993,
c. 139, § 44.
                                  27
Council on Affordable Hous., 214 N.J. 444, 467 (2013).

Statutory language should be interpreted in accordance with

common sense in order to effectuate the legislative purpose.

N.E.R.I. Corp. v. N.J. Highway Auth., 147 N.J. 223, 236 (1996).

Further, when discerning legislative purpose and intent, the

Court can consider the entire legislative scheme of which a

particular provision is but a part.    See Kimmelman v. Henkels &

McCoy, Inc., 108 N.J. 123, 129 (1987).    Here the Legislature

expressly stated its intended general purposes upon enactment of

the Spill Act.   A central Spill Act purpose is “to provide

liability for damage sustained within this State as a result of

any discharge of [petroleum products and other hazardous]

substances, by requiring the prompt containment and removal of

such pollution and substances.”    N.J.S.A. 58:10-23.11a.

    By its terms, the Spill Act provides a right of

contribution for “dischargers or persons [who] clean[] up and

remove[] a discharge of a hazardous substance” against “all

other dischargers and persons in any way responsible for a

discharged hazardous substance or other persons who are liable

for the cost of the cleanup and removal.”    N.J.S.A.

58:10-23.11f(a)(2)(a).   Neither this provision, nor any other

provision in the Spill Act, sets forth a statute of limitations

applicable to such contribution actions or states that a statute



                                  28
of limitations is not applicable.7

     None of the parties contest that, if a statute of

limitations provision is applicable to Spill Act claims, then

N.J.S.A. 2A:14-1 would provide the appropriate statute of

limitations; we agree with that assessment.   However, the

question remains what import to give to the Legislature’s

silence as to whether a statute of limitations was intended to

be applicable at all.

     Here, while the contribution provision does not explicitly

state that no statute of limitations applies, it does state that

“[a] contribution defendant shall have only the defenses to

liability available to parties pursuant to [N.J.S.A.

58:10-23.11g(d)].”   N.J.S.A. 58:10-23.11f(a)(2)(a) (emphasis

added).   The language of the statute expressly restricting the

defenses available under the Spill Act provides significant

support for a conclusion that no statute of limitations applies.




7 In this regard, the Spill Act differs markedly from CERCLA,
which explicitly contains a statute of limitations applicable to
contribution claims. 42 U.S.C.A. § 9613(g)(3); see also N.J.
Dep’t of Envtl. Prot. v. Dimant, 212 N.J. 153, 178-80 (2012)
(noting several differences between Spill Act and CERCLA).
Notably, as originally enacted, CERCLA did not contain a statute
of limitations; however, in 1986, CERCLA was amended to add both
a contribution action and a corresponding statute of
limitations. Superfund Amendments and Reauthorization Act of
1986, Pub. L. No. 99-499, § 113, 100 Stat. 1613. Although the
Spill Act was amended in 1991 to add the contribution provision,
the Legislature did not add the corresponding statute of
limitations. L. 1991, c. 372.
                                29
The Spill Act’s incorporation of the defenses enumerated in

N.J.S.A. 58:10-23.11g(d) limits defendants to the following

defenses:    “an act or omission caused solely by war, sabotage,

or God, or a combination thereof.”     That list does not include a

statute of limitations defense.

     Although, as defendants argue, past case law does provide

some basis to argue for the application of a default statute of

limitations when a statute is silent on such defenses, see,

e.g., Montells, supra, 133 N.J. 282, here the Spill Act is not

silent.     The Spill Act enumerates the only defenses specified as

available to contribution defendants and a statute of

limitations defense is not included.     Thus, this matter is

unlike Montells, supra, because the Legislature here made an

effort to set forth the defenses that would provide relief from

contribution liability.8    While an express prohibition against

application of the statute of limitations set forth in N.J.S.A.

2A:14-1 would have made the contribution provision explicitly

clear, the legislative choice to proceed by listing the defenses

that would be permitted provides insight into legislative

intent.


8 In light of our rejection of Montells’s applicability in our
analysis, we find it unnecessary to further discuss federal case
law that relied on Montells when determining to apply a statute
of limitations to Spill Act claims. See, e.g., New W. Urban
Renewal Co. v. Westinghouse Elec. Corp., 909 F. Supp. 219, 228
(D.N.J. 1995).
                                  30
    Moreover, we agree with plaintiff and amici that the

Legislature’s reference to the subsection (d) defenses reveals

an intent to incorporate the substantive defenses listed,

without regard to the individual that the section dictates can

assert the defense.   The argument is logical and remains true to

the plain language of the statute.     The contribution provision

refers to the “defenses” available in subsection (d), and the

defenses enumerated in subsection (d) are independent of the

individuals authorized by that subsection to assert them.

Significantly, we reject defendants’ argument that a reading of

the contribution provision that excludes all other defenses

deprives a defendant of other unlisted defenses that should

presumably be maintained, such as challenges to venue, service

of process, and subject matter jurisdiction.    Such defenses are

established by court rules under the jurisdiction of the Supreme

Court and are not subject to overriding legislation.    Statutes

of limitations, by contrast, are a product of the Legislature.

See State v. Short, 131 N.J. 47, 55 (1993) (noting that once

Legislature creates statute of limitations, “that statute

bec[o]me[s] binding on the courts”).

    In sum, the plain text supports that the Legislature

intended to include no statute of limitations defense for

contribution defendants.   A common-sense reading of the plain

language chosen by the Legislature supports that construction.

                                31
The “only defenses” available to contribution claims were to be

the ones to which the Legislature specifically referred.

     Furthermore, the construction we adopt supports the

longstanding view, expressed by the Legislature and adhered to

by the courts, that the Spill Act is remedial legislation

designed to cast a wide net over those responsible for hazardous

substances and their discharge on the land and waters of this

state.   See Pitney Bowes, supra, 277 N.J. Super. at 490 (noting

that Spill Act’s “broad imposition of strict liability excepts

no one actually responsible for that environmental

contamination”); see generally State, Dep’t of Envtl. Prot. v.

Ventron Corp., 94 N.J. 473, 493 (1983) (“Those who poison the

land must pay for its cure.”).   The Legislature could not have

intended to permit its imposition of contribution liability on

culpable dischargers to be frustrated by the imposition of a

general and prior enacted, but unreferenced, statute of

limitations.9   Where the Legislature intended to include a

statute of limitations within the Spill Act, it has said so.

See, e.g., N.J.S.A. 58:10-23.11k.     Accordingly, we will not add

to its list of identified defenses based on an inference from

its silence about statutes of limitations specifically.


9 In fact, plaintiff and amici point to serious practical
consequences that would undermine the legislative objective to
apply strict liability to all responsible parties due to the
often difficult task of identifying all of those parties.
                                 32
    Although we do not find the language of the statute to be

ambiguous, we note for completeness that the legislative history

supports our construction.   When “the plain language of a

statute is ambiguous or open to more than one plausible

meaning,” the Court may look to extrinsic evidence such as

legislative history in determining legislative intent.     State v.

Marquez, 202 N.J. 485, 500 (2010); Marino v. Marino, 200 N.J.

315, 329 (2009).   Most notably, in amending the Spill Act in

1979, the Legislature deleted the aspect of subsection (d) of

the liability section providing that persons, other than owners

or operators of major facilities or vessels, “shall have

available to him any defense authorized by common or statutory

law.”   L. 1979, c. 346, § 5(d).    The Sponsor’s Statement

accompanying that amendment stated that “[t]his section . . .

has been amended to remove the defenses to strict liability

which exist[] under the present law,” Assemb. 3542 (Sponsor’s

Statement), 198th Leg. (1979), evidencing a specific legislative

intent to eliminate other otherwise available defenses.

    Our role is simply to discern as best we can legislative

intent and to implement that intent.    We do so here by giving

effect to the words of the Legislature.    In doing so, we do not

unsettle a decades-long understanding in this State that no

limitations period restricts contribution claims against

responsible parties.   See Pitney Bowes, supra, 277 N.J. Super.

                                   33
at 487-90.   To a certain extent, legislative acquiescence in the

approach historically taken by the courts of this state figures

into our consideration.   If the Legislature intended something

other than what we perceive to be a broad approach to holding

parties responsible for their role in polluting the land and

waters of New Jersey, then legislative correction can fix any

interpretive misunderstanding.    However, but for such

correction, we see no reason to interpose in these factually

complex cases a new requirement to determine when one knew of a

discharge in order to afford the remediating party the

contribution right that the Spill Act confers as against all

other responsible parties.   We decline to handicap the Spill

Act’s intentionally broad effect in such manner.    We add only

that our holding does not negatively affect responsible parties

under the Spill Act any more than the Act already has by virtue

of its imposition of contribution liability.

                                 V.

    The judgment of the Appellate Division is reversed and the

matter remanded for consideration of the unaddressed issues

raised on appeal.

     CHIEF JUSTICE RABNER; JUSTICES ALBIN, PATTERSON, FERNANDEZ-
VINA, and SOLOMON; and JUDGE CUFF (temporarily assigned) join in
JUSTICE LaVECCHIA’s opinion.




                                  34
               SUPREME COURT OF NEW JERSEY

NO.   A-38                                    SEPTEMBER TERM 2013

ON CERTIFICATION TO             Appellate Division, Superior Court




MORRISTOWN ASSOCIATES,

      Plaintiff-Appellant,

              v.

GRANT OIL COMPANY, ABLE
ENERGY, PARSIPPANY FULE OIL,
EDWARD HIS and AMY HIS and
SPARTAN OIL COMPANY,

      Defendants-Respondents.




DECIDED               January 26, 2014
                Chief Justice Rabner                        PRESIDING
OPINION BY                   Justice LaVecchia
CONCURRING/DISSENTING OPINIONS BY
DISSENTING OPINION BY


                                     REVERSE AND
 CHECKLIST
                                       REMAND
 CHIEF JUSTICE RABNER                     X
 JUSTICE LaVECCHIA                        X
 JUSTICE ALBIN                            X
 JUSTICE PATTERSON                        X
 JUSTICE FERNANDEZ-VINA                   X
 JUSTICE SOLOMON                          X
 JUDGE CUFF (t/a)                         X
 TOTALS                                   7




                                                   1